Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of 57 and 62-66 in the reply filed on 10/21/2021 is acknowledged.  The traversal is on the grounds that the technical features of claims 23, 45, 55, 57 and 58 of the present application distinguish over .  This is not found persuasive because the technical feature that is shared between claims 23, 45, 55, 57 and 58 is “a corrosion-protection layer, the corrosion-protection layer comprising zinc; iron; aluminum; and one or both of manganese (Mn) and antimony (Sb)” of claim 57.  The other limitation of claim 57 wherein “the corrosion-protection layer comprises a α (Fe, Zn) phase absent a zinc-rich Γ phase” is not shared by claim 45, hence the second limitation is not a shared technical feature.  
As presented in the prior office action, the shared technical features of independent claim 57 of Group IV fails to distinguish over Fleischanderl, hence claims 23, 45, 55, 57 and 58 Groups I-V do not share a special technical feature and unity of invention is found as lacking.
Furthermore, the shared technical features of independent claim 57 of Group IV fails to distinguish over Takahashi et al. (US-20150314568-A1, hereinafter Takahashi) and further in view of Lee et al. (Pub. Date: 2012, Liquid-Metal-Induced Embrittlement of Zn-Coated Hot 
The requirement is still deemed proper and is therefore made FINAL.

Newly submitted claims 62-66 are considered as a part of non-elected Group I, drawn to a method for producing a cathodic corrosion protected press hardened steel/ steel article, and are thus withdrawn.

Status of Claims
Claims 1-22 have been canceled. Claims 62-66 have been added. Claims 23-56 and 58-66 are withdrawn as non-elected claims. Claim 57 remains for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 is rejected for indefiniteness due to the limitation “wherein the corrosion-protection layer comprises a α (Fe, Zn) phase absent a zinc-rich Γ phase”. It is unclear whether it is meant to mean that a α phase does not contain any Γ phase, or does the corrosion-protection layer lack a zinc-rich Γ phase. Furthermore it is not clear whether ‘α (Fe, Zn) phase’ is meant to be an α phase of Fe, an α phase of Zn, an α phase of both, or is it meant to be αFe (Fe, Zn) where it is an α phase of Fe than contains both Fe and Zn atoms.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US-20150314568-A1, hereinafter Takahashi) and further in view of Lee et al. (Pub. Date: 2012, Liquid-Metal-Induced Embrittlement of Zn-Coated Hot Stamping Steel).

Regarding claim 57, the limitation “wherein the corrosion-protection layer comprises a α (Fe, Zn) phase absent a zinc-rich Γ phase” for examination purposes is interpreted to mean a corrosion-protection layer that has an αFe (Fe, Zn) phase present and does not have a zinc-rich Γ phase present.
Takahashi teaches a galvanized steel sheet for hot forming techniques like a hot press, that is suitable for use in the manufacture of automobile under-carriage members and reinforcing components ([0001]-[0002]) reads on a press hardened sheet steel article. Takahashi further teaches a zinc alloy plated film with alloying elements of Al, Mn, Fe, and Sb ([0077]) which meets the compositional limits of the claim.
Takahashi is silent on the phase morphology of the corrosion-protection layer. Takahashi teaches alloying treatment after hot dip galvanizing treatment in order to enhance 
Lee teaches about liquid-metal-induced embrittlement of galvanized hot stamping steel (pg. 5122, abstract). Lee teaches that for automobile parts hot stamping is an efficient process to produce ultra-high-strength steel parts with good dimensional accuracy (pg. 5122, Section:  Introduction, ¶1). Lee further teaches that when the annealing time is increased, the fraction of Γ phase decreases (pg. 5126, col.2, lines 27-30). Lee further teaches when the galvanized specimen was soaked for 20 minutes and that the Zn coating layer was fully transformed to α-Fe (Zn) and with the absence of the Γ phase no liquid-metal-induced embrittlement occurs (pg. 5126, col.2, lines 21-26). 
It would have been obvious to one of ordinary skill in the art at the date of filing to have modified Takahashi’s alloying treatment after hot dip galvanizing by increasing the annealing time by the teaching of Lee to improve the alloying between the steel sheet and galvanizing layer by converting Zn coating layer fully α-Fe so that with the absence of the Γ phase no liquid-metal-induced embrittlement occurs.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allely et al. (US-20150191077-A1) contains Zn based coatings with the claimed elements. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734